Citation Nr: 1623385	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  12-24 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.	Entitlement to a disability rating greater than 30 percent for posttraumatic stress disorder (PTSD) with depression prior to January 2, 2015, and to a disability rating greater than 50 percent from January 2, 2015, forward.

2.	Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.	


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971 during the Vietnam Era.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that assigned an increased, 30 percent disability rating for the Veteran's service-connected PTSD, effective January 4, 2010.  During the pendency of this appeal, a February 2015 Decision Review Officer (DRO) decision increased the evaluation for PTSD with depression to 50 percent, effective January 2, 2015.

In June 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO (Travel Board hearing).  A transcript of that hearing is of record.

In May 2014, the Board remanded the case for further development.  It now returns for appellate review.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD with depression has been manifested by occupational and social impairment, with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a 70 percent rating, but not higher, for PTSD have been met, for the entire appellate period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.130, Diagnostic Code 9411 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in January 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the Veteran's service treatment records (STRs) and VA medical treatment records have been associated with the claims file.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There are no available private treatment records identified by the Veteran relevant to this claim.  Private treatment records pertaining to other medical conditions are in the file.  

Additionally, VA examinations were performed in February 2010 and January 2015.  In a March 2015 statement, the Veteran challenged the adequacy of those examinations, stating that the VA examiners only spent about 10 minutes with him and did not listen to him.  However, the Board finds that the examination reports reflect consideration of the Veteran's medical history and thoroughly describe his PTSD symptoms and impact on functioning.  Accordingly, they are adequate to make a fully informed decision. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  There is no evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the last examination. See 38 C.F.R. § 3.327(a) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  Thus, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the duty to assist is satisfied.

In sum, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

The Board remanded this claim in May 2014 with instructions to request the Veteran to identify additional pertinent records, and arrange for a new VA examination responsive to the Board's directives.  All of these actions have been accomplished.  Accordingly, the Board finds there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


II.  Increased Rating for PTSD

The Veteran seeks a higher rating for service-connected PTSD.  For the following reasons, the Board finds the criteria for a rating of 70 percent, but no higher, are met for the entire appellate period.  

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied. See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's PTSD with depression has been rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, which pertains to PTSD.  Almost all mental health disorders, including PTSD, are evaluated under the General Rating Formula for Mental Disorders (Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9411.   

Under the General Rating Formula, a 30 percent disability rating requires:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.
Id.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id. Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.
(The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014; they do not apply to appeals already certified to the Board or pending before the Board. Id.)

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2015); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the 'frequency, severity, and duration' of a veteran's symptoms 'play an important role' in determining the disability level).

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors; both must be satisfied to assign a given rating under the Rating Formula.  See Vazquez-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow 'a veteran whose symptoms correspond[ed] exactly to a 30 percent rating' to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms. See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make 'an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas') (emphasis added).  

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment. 38 C.F.R. § 4.126.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates '[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.'  A score of 51-60 indicates '[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).'  Id.  A score of 41-50 indicates '[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).'  Id.  A score of 31-40 indicates '[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).'  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

Turning to the evidence, the Veteran was afforded a VA PTSD examination in February 2010.  During the examination, he reported that he was working full time and not involved in any psychiatric therapy.  He stated that he was continuing to have nightmares of his military traumas every night, occasional flashbacks, insomnia, irritability, anger problems, difficulty with concentration at times, and less interest in pleasurable activities.  He also reported avoiding trauma triggers (e.g., war news, crowds, and traffic), as well as hypervigilance, increased startle reaction, dysphoric mood which comes and goes accompanied by low energy, and decreased appetite.  

The Veteran reported that drank a fifth of whisky a day, had four friends, and had been married for 30 years.  He reported irritability and arguments, presumably with his wife.  He had one daughter, with whom he had a good relationship.  He saw his siblings once or twice a year.  He stated that he had been working at a casino for about the last year and had some difficulty with concentration and with irritability and getting along with coworkers.  He had been written up and given a warning.  Prior to this job, he had worked at a mobile home company for the previous 17 years but was laid off due to the economy.  

On mental status examination, the Veteran was casually dressed and cooperative.  He was deemed to have normal thought processes.  He did not report nor appear
to have hallucinations or delusions.  He was having difficulty with activities of daily living based on interference from depression and lack of motivation.  He was oriented to time, place, person, and reason for the evaluation.  Short-term
memory was in the average range; concentration was in the below average
range.  His affect was appropriate to the material discussed but constricted.  His mood was mildly dysphoric, and the Veteran denied suicidal ideation.

The examiner stated that the Veteran's PTSD symptoms had interfered somewhat
at work, with some concentration difficulty at work, and he had been written up and warned because of his PTSD symptoms.  The examiner also noted that the Veteran had some minor difficulties in his relationship with his wife because of his PTSD symptoms.  The Veteran was assigned a GAF score of 60. 

A December 2010 VA treatment record notes that the Veteran reported that his PTSD symptoms were getting worse but with no suicidality.  A January 2013 VA treatment record indicated a positive PTSD screen and a negative suicide risk screen.  The treatment record also indicates that further intervention was recommended, however, the Veteran refused.  A February  2013 VA treatment record indicates that the Veteran reported his daily alcohol consumption to partly suppress his bad thoughts about his experiences in Vietnam.  The Veteran reported no suicidal ideation and expressed that he was not interested at the time in a mental health referral for his mood, possible PTSD, and alcohol issues.  

At his hearing before the Board in June 2013, the Veteran testified that he did not have four friends as reported during his February 2010 VA examination; rather, he had some acquaintances but no real friendships.  He stated that he wanted to be alone and had no ambition/motivation.  He reportedly had several jobs in the past and was let go because of anger.  He last worked in September 2010 at the casino, where he had been given several written warnings because of his conduct.  He also testified that he could not focus or finish projects and had trouble with co-workers and supervisors.  The Veteran stated that he had nightmares and intrusive thoughts on a daily basis, as well as daily anxiety/panic attacks.  He also had trouble with concentration and focusing.  He only saw his sibling on holidays, and the only place he went other than to visit family was a bar.  The Veteran also described some ritualistic behavior up to three times a week, where he would hear a noise outside during the night and have to get up to investigate, and having to sit near exits.  He further testified that he had problems with anger, judgment, accepting criticism, and working with co-workers.  

On VA examination in January 2015, the examiner noted that the Veteran's alcohol use disorder was most likely secondary to PTSD.  The examiner indicated that the Veteran reported moderate symptoms of PTSD, having nightmares and intrusive thoughts of combat, and making efforts to avoid talking about combat. The Veteran also described himself as being distant from others and mistrustful, and having sleep disruption, hypervigilance, and irritability.  He did not report symptoms consistent with panic attacks, but indicated having periods of increased anxiety secondary to his PTSD symptoms.  With respect to his depressive disorder, the examiner stated that the Veteran reported having a periodic depressed mood and denied suicidal ideation or intent.  Concerning his alcohol use disorder, the Veteran reported drinking alcohol every day and drinking about 9 drinks per sitting.  He indicated his alcohol use had caused problems in his marriage as he spent his days in the garage drinking and not interacting with his wife.  

The examiner summarized the Veteran's level of occupational and social impairment with regard to his mental diagnosis as being with reduced reliability and productivity.  The examiner noted that the Veteran had difficulty with irritability on the job which resulted in disciplinary actions; that he had infrequently missed work due to the effects of alcohol; and that he was withdrawn from others and had few friends.

The Veteran stated that he lived with his wife of 35 years.  He saw his
daughter twice a month and said he had a good relationship with her.  He
described his marriage as "up and down" and indicated that his wife
complained of him being withdrawn from her and his alcohol use.  He and
his wife did not go out with each other.  He spent his days drinking alcohol in the garage and periodically went to the bar.  The examiner noted that the Veteran described difficulties establishing and maintaining relationships related to his PTSD symptoms.

The Veteran stated that he had not worked since 2010 when he worked at a casino. He said he initially was a prep cook and had difficulty with conflicts with co-workers, so he was moved to a dishwasher position where he worked alone.  He reported having write ups for arguing with others on the job, and missed work a couple of times due to his alcohol use.  He worked at the casino for about 1.5 years and said the job ended when he quit due to difficulty coping with the job.  He reported being able to complete job duties.  Prior to his last job, he worked at a mobile home factory for 17 years.  The job ended when he was laid off, seemingly due to the economy.  However, he reported having write ups on the job due to verbal conflicts with co-workers.  The Veteran did not report any physical
altercations on his last two jobs.

The examiner noted the Veteran's following PTSD symptoms: depressed mood, anxiety, chronic sleep impairment, flattened affect, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.

The examiner noted that the Veteran was casually dressed and well groomed.  The examination report indicates that the Veteran was correctly oriented to person, place, time, and purpose.  The examiner noted that the Veteran was able to answer questions appropriately, recall remote events, and track the conversation.  The Veteran did not show observable signs of memory problems and his thoughts were logical and goal directed.  He showed no signs of major psychopathology such as hallucinations or delusions.  The examiner noted his affect as constricted and his mood neutral.  The Veteran's attention and memory were grossly intact and he was able to interact appropriately with the examiner and was pleasant and cooperative throughout the examination.  

The examiner stated that, with respect to his psychiatric disorder, the Veteran was most likely able to establish and maintain gainful employment.  He reported being able to complete job duties when he worked and showed an ability to focus his
attention at the time of the examination.  The examiner indicated that he had moderate difficulty getting along with others at work which resulted in disciplinary actions and  infrequently missed work due to the effects of alcohol.
He stated that the Veteran was able to understand and remember instructions and sustain concentration needed for task completion; was generally is able to engage in appropriate social interaction but had moderate difficulty on the job getting along with others; and likely would do best in a job which required little interaction with others and a job that was loosely supervised.

In a January 2015 addendum, the VA examiner noted that the only inaccuracy from the February 2010 VA PTSD examination and what the Veteran reported in the January 2015 examination was his having difficulty establishing and maintaining friendships related to his PTSD.   The February 2010 VA PTSD examination noted that the Veteran reported having four friends; however, in his June 2013 hearing, he disagreed with that notation.  In his January  2015 VA examination, the Veteran reported having no friends.  The January 2015 addendum opinion also noted that the Veteran testified at his June 2013 hearing that his PTSD was at the same level of severity as it was in 2010.  The examiner noted that at the time of his PTSD examination in February 2010, he was assigned a GAF score of 60, which indicated mild psychological symptoms.  The examiner noted that the Veteran also testified at his hearing that his condition had not changed in severity since at least 2010.  The examiner indicated that during his January 2015 VA PTSD examination, the Veteran described moderate symptoms of PTSD and reported his belief that his PTSD had worsened somewhat since 2010.  The examiner noted that compared to his VA PTSD examination in February 2010, the Veteran is more withdrawn socially and was no longer working.

In his March 2015 statement, the Veteran reported that he had not been able to get to a mental health appointment for the last five years because he had been "bunkered in" at home and isolated from the world.  He reported suicidal ideation (no plan), constantly thinking (intrusive thoughts) each morning, sadness, being withdrawn from people/activities, daily uncontrollable crying, no interest in people or doing any activity, sleep irregularity, irritability, having a quick temper, an inability to concentrate, and not finishing projects.  He stated that he was under constant stress and felt overwhelmed and agitated, and that he felt a constant pressure of uneasiness which he was told is anxiety, but felt more like panic.  He stated that another problem he experienced daily was indecision - he could not make a decision or prioritize tasks.  Each night he had nightmares, and each day he had intrusive thoughts.  He also had daily/nightly rituals - checking that the doors are locked, investigating every noise, walking the perimeter of my home and property to make sure it is safe.  He described anger problems - going from passive to rage instantly, an inability to concentrate/focus longer than a few minutes at a time, and memory loss (forgetting what he was saying or doing).  The Veteran stated that he was suspicious, extremely depressed all the time, and isolated at home.  He stated that he was not neatly groomed and had no desire to clean up or get dressed.  He did very minimal showering, teeth cleaning, laundry, etc, two to three times per week when he had to leave the house for something.   Finally, the Veteran stated that he was unable to obtain/maintain employment because he was not reliable, not productive, could not focus or concentrate, got off task constantly, could not finish what he started, had no motivation, was always in a bad/angry mood, could not be around co-workers, could not stand the public, would not tolerate any form of criticism from a supervisor, had poor attendance and missed many days of work each week, arrived late to work, and when he got angry or disturbed at work had to leave early to save others' lives.

Resolving reasonable doubt, the balance of the evidence supports assignment of a 70 percent rating for the entire appellate period.  See 38 C.F.R. § 3.102; see also 38 C.F.R. § 4.7.  Although the February 2010 VA examiner assigned a GAF score of only 60 (i.e., for moderate symptoms or moderate difficulty in social or occupational functioning), and the January 2015 VA examiner described the Veteran's level of occupational and social impairment with regard to his mental diagnosis as being with reduced reliability and productivity (consistent with a 50 percent rating), the Veteran has been unemployed since 2010 and reported difficulties at work with respect to his behavior and relationships with co-workers.  His symptoms are also equivalent in severity to a 70 percent rating.  For example, the evidence shows suicidal ideation; obsessional rituals, such as walking the perimeter of his home; near-continuous (i.e., daily) panic or depression; impaired impulse control, such as irritability and outbursts; neglect of personal appearance and hygiene, to the extent that he only showers a few times a week when he has to go out; difficulty in adapting to stressful circumstances, such as being written up at work; and an inability to establish and maintain effective relationships, such as having no friends and maintaining relationships only with close family members.

The Veteran has not stated, and there is no evidence suggesting, that he has symptoms equivalent in severity to a 100 percent rating.  There is no evidence that his psychiatric disorder is manifested by gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name; or of any other symptoms equivalent in severity, frequency, and duration.  Nor does his psychiatric disorder result in total occupational and social impairment.  Of note, the January 2015 VA examiner stated that the Veteran was most likely able to establish and maintain gainful employment.  Further, the evidence shows that the Veteran maintains relationships with his wife, daughter, and siblings.  In general, the Veteran's symptoms are readily captured by the criteria associated with 70 percent rating, which indicates that they are not equivalent in severity to, or more nearly approximate, the symptoms corresponding to a 100 percent rating under the General Rating Formula.  Accordingly, the criteria for a rating greater than 70 percent are not more nearly approximated.

Referral of the Veteran's psychiatric disorder for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show 'such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards.' 38 C.F.R. § 3.321(b).  In this regard, the Veteran's symptoms as well as their effects on occupational and social functioning and general level of severity, as described above, are contemplated by the Rating Formula, which takes into account these and similar symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9411.  Although a given symptom may not be specifically mentioned in the Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  Thus, the fact that a given symptom is not mentioned in the rating criteria is not in itself a basis for extraschedular referral.  There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual in relation to the schedular criteria such as to render their application impractical, or are not adequately compensated by the ratings assigned for the entire period under review.

When argued by the claimant or reasonably raised by the record, the combined effects of a veteran's service-connected disabilities must also be considered in determining whether extraschedular referral is warranted under § 3.321(b)(1). Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (observing that '§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented '); Yancy v. McDonald, __ Vet. App. __, __, 2016 WL 747304, at *9 (February 26, 2016).  In this regard, consideration must be given to the 'compounding negative effects that each individual disability may have on the veteran's other disabilities.'  Id. at 1366. When considering whether referral is warranted based on the combined effects of a veteran's service-connected disabilities, the Board first must compare the veteran's symptoms with the assigned schedular ratings.  Yancy, __ Vet. App. __, __, 2016 WL 747304, at *9. 'If the schedular evaluations reasonably contemplate the veteran's symptomatology-including any symptoms resulting from the combined effects of multiple service-connected disabilities-then the first Thun step is not satisfied, and referral is not warranted.'  Id.  The Court has held that '[a]lthough the Board must consider any combined effects resulting from all of the Veteran service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status[.]'  Id.

Neither the Veteran nor the record raises the issue of whether the effects of other service-connected disabilities on the Veteran's PTSD results in an exceptional or unusual disability picture such as to render impractical application of the rating schedule.  To the extent that the Veteran's psychiatric symptoms are more severe as a result of service-connected physical disabilities, their nature and severity have been considered above, and are not shown to be outside the schedular norms, as already explained, or otherwise result in an exceptional or unusual disability picture, such as to warrant extraschedular referral.  See Johnson, 762 F.3d at 1365) (observing that '§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented ').  Accordingly, the Board will not refer the case for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.

ORDER

Entitlement to a 70 percent rating, but not higher, for service-connected PTSD with depression is granted.


REMAND

Unfortunately, the Veteran's TDIU claim must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In the May 2014 remand, the Board instructed that a medical opinion be obtained concerning the limitations imposed on the Veteran as a consequence of all of his service-connected disabilities on his ability to secure and follow a substantially gainful occupation.  This was not accomplished.  Therefore, the case must again be remanded for compliance with the prior remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's decision awarding a 70 percent rating for PTSD with depression.

2.  Make arrangements to obtain the Veteran's VA treatment records, dated since January 2015.

3.  Thereafter, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  In conjunction with the examination, the claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The examination report should indicate that this has been accomplished. 

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment. 

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., PTSD, hearing loss, tinnitus, and scar behind the left ear as a residual of a shell fragment wound) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

If it is the examiner's opinion that the Veteran's service-connected disabilities do not render him unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

4.  Finally, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his attorney must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


